ON MOTION ROE REHEARING.
MacIntyre, J.
“One riding by invitation and gratuitously in another’s automobile can not recover for injury caused by the other’s negligence in driving unless it amounts to gross negligence.” Epps v. Parrish, 26 Ga. App. 399 (supra). Massachusetts is one of those States in which it is held that the driver of an automobile taking a gratuitous passenger is liable only in case of gross negligence. In Massaletti v. Fitzroy, 228 Mass. 487 (118 N. E. 168, Ann. Cas. 1918B, 1088), which is one of the leading cases on the subject of what is gross negligence with reference to *845the operation of an automobile, it was decided that “The measure of liability of one who undertakes to carry a person gratis is the same as that of one who undertakes to keep goods gratis.” In the opinion it was said: “Justice requires that the one who undertakes to perform a duty gratuitously should not be under the same measure of obligation as one who enters upon the same undertaking for pay. There is an inherent difficulty in stating the difference between the measure of duty which is assumed in the two cases. But justice requires that to make out liability in case of a gratuitous undertaking, the plaintiff ought to prove a materially greater degree of negligence than he has to prove where the defendant is to be paid for doing the same thing. It is a distinction which seventy-five years of practice in this Commonwealth has shown' is not too indefinite a one to be drawn by the judge and agreed upon by the jury.” While admitting the inherent impossibility of defining gross negligence with the utmost precision, the Supreme Court of Vermont, in Shaw v. Moore, 104 Vt. 529 (162 Atl. 373), has adopted this definition: “Gross negligence is equivalent to the failure to exercise even a slight degree of care. It is materially more want of care than constitutes simple inadvertence. It is an act or omission respecting legal duty of an aggravated character as distinguished from a mere failure to exercise ordinary care. It is very great negligence, or the absence of slight diligence, or the want of even scant care. It amounts to indifference to present legal duty, and to utter forgetfulness of legal obligations so far as other persons may be affected. It is a heedless and palpable violation of legal duty respecting the rights of others. The element of culpability which characterizes all negligence is, in gross negligence, magnified to a high degree as compared with that present in ordinary negligence. Gross negligence is manifestly a smaller amount of watchfulness and circumspection than the circumstances require of a prudent man. But it falls short of being such reckless disregard of probable consequences as is equivalent to a wilful and intentional wrong. Ordinary and gross negligence differ in degree of inattention, while both differ in kind from wilful and intentional conduct which is or ought to be known to have a tendency to injure.” See, also Lee v. Chamberlain, 84 N. H. 182 (148 Atl. 466), where practically the same definition of gross negligence was given. In Anderson v. Olson (Vt.), 169 Atl. 781, it *846was held: “Automobile driver’s mere error in judgment, momentary inattention, or loss of presence of mind, does not indicate such indifference to duty owed guests or forgetfulness of latter’s safety as to authorize guest’s recovery for the resulting injuries on the ground of gross negligence.” In Craig v. McAtee, 160 Wash. 330 (295 Pac. 146), it appeared that “the defendant Mary McAtee drove the said automobile at the extreme right-hand edge of the highway, on account of traffic on Fourth Avenue South, at a speed of not less than twenty-five miles per hour; that while so driving, the said Mary McAtee took her right hand off the wheel and felt in her lap for her handbag; that she was a little startled that it was not there; not finding the handbag in her lap the said Mary Mc-Atee thereupon took her eyes off the road to look for said handbag and found that it had slipped off from her lap and was on her right-hand side, and that she put her hand on the bag, and the crash occurred immediately thereafter; that the time she had her eyes off the road was two or three times longer than it would have taken her to look down at an object and look back on the road; that while thus driving with her left hand and with her eyes off from the highway and the direction in which she was going, and while looking for her handbag, the said defendant Mary McAtee drove said automobile at the rate of speed above mentioned into one of the said telephone poles on the east side of the said Fourth Avenue South.” It was held that gross negligence was not shown and that a verdict should have been directed for the defendant. In Southern Railway Co. v. Davis, 132 Ga. 812 (supra), it was said: “Our own Code declares that 'Ordinary diligence is that care which every prudent man takes of his own property of a similar nature. The absence of such diligence is termed ordinary neglect.’ Civil Code [1895], § 2898 [Code of 1933, § 105-201]. 'Extraordinary diligence is that extreme care and caution which very prudent and thoughtful persons use in securing and preserving their own- property. The absence of such diligence is termed slight neglect.’ § 2899 [Code of 1933, § 105-202]. 'Gross neglect is the want of that care which every man of common sense, how inattentive soever he may be, takes of his own property.’ § 2900 [Code of 1933, § 105-203]. These are different degrees of negligence as recognized in the law of this State.” I do not think that it can be said, under the facts and circumstances of this case, where the defend*847ant was informed that the baby’s milk had turned over and she looked back to see about the milk, which took two or three or perhaps four seconds, that this was such gross negligence as would authorize a recovery. “There must be something more than an error in judgment, momentary inattention, or loss of presence of mind, in circumstances such as these, in order that there may be indicated an indifference to the duty owed to a guest or an utter forgetfulness of his safety.” Anderson v. Olson, supra. In fact it seems to me that the looking back of the defendant to see about the milk, immediately upon being told of the mishap, was instinctive and a natural impulse. The facts in this case indicate that the defendant’s attention was distracted 'from the road momentarily. This lack of attention is, in my opinion, the crucial point in the case, as it can not be held that the speed was excessive under the circumstances; nor were there any other acts of the defendant which of themselves constituted gross negligence, or even ordinary negligence. The writer does not think there was anything which indicated an indifference to the duty owed the guest or utter forgetfulness of her safety.

Rehearing denied.


Broyles, G. J., concurs. Guerry, J., dissents.